Appellant was convicted in the District Court of Williamson County of possessing intoxicating liquor for purpose of sale, and his punishment fixed at two years in the penitentiary.
The evidence supports the verdict. A State witness went to appellant and asked him if he had any whisky, to which he replied, "Lot's of it." He then took witness to a near-by place and showed him a quantity of whisky which he tried to sell witness at a certain price per gallon.
The State witness was asked on cross-examination by appellant if he had not been convicted of theft and admitted that when a boy he had been so charged and had pleaded guilty. The State thereafter placed on the stand three witnesses who testified to the good reputation of said witness for truth and veracity. This was proper. Coombes v. State, 17 Texas Crim. App., 264; Farmer v. State, 35 Tex.Crim. Rep.; Luttrell v. State,40 Tex. Crim. 659.
There are two other bills of exception in the record neither of *Page 184 
which raises any point deemed tenable by us, or a discussion of which would be of any advantage.
The judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.